        Case 1:21-cv-00132 Document 1 Filed on 08/26/21 in TXSD Page 1 of 7




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                     BROWNSVILLE DIVISION

JOSE LUIS CARRIZALES,                             §
   Plaintiff,                                     §
                                                  §
v.                                                §     CIVIL ACTION NO. 1:21-cv-00132
                                                  §        JURY TRIAL DEMANDED
LOWE’S HOME CENTERS, LLC                          §
Defendant.                                        §



                             DEFENDANT LOWE’S HOME CENTERS, LLC’S
                                     NOTICE OF REMOVAL



         Pursuant to 28 U.S.C. § 1441, Federal Rule of Civil Procedure 81, and Local Rule

81, Defendant, Lowe’s Home Centers, LLC, hereby removes to this Court, the state

court action described in Paragraph 1 below. Pursuant to 28 U.S.C. § 1446(a), Lowe’s

sets forth the following "short and plain statement of the grounds for removal."

                                    A.       THE REMOVED CASE

         1.        The removed case is a civil action filed with the 107th Judicial District

Court of Cameron County, Texas, on or about July 2, 2021 styled Jose Luis Carrizales v.

Lowe’s Home Centers, LLC; Cause No. 2021-DCL-03919-A (the "State Court Action").

According to the Plaintiff’s Petition, this case arises from an alleged injury sustained by

Plaintiff, Jose Luis Carrizales, on or about July 2, 2019 while shopping at a Lowe’s store

located in Harlingen, Cameron County, Texas.


CARRIZALES / DEFENDANT LOWE’S HOME CENTERS, LLC
NOTICE OF REMOVAL
DOC# 7751878 (10091.00203)                                                        1|P A G E
        Case 1:21-cv-00132 Document 1 Filed on 08/26/21 in TXSD Page 2 of 7




                        B.     DOCUMENTS FROM REMOVED ACTION

         2.        Pursuant to Local Rule 81 and 28 U.S.C. 1446(a), Lowe’s attaches the

following documents to this Notice of Removal as Exhibit "A":

              i.   All executed service of process;

           ii.     Pleadings asserting causes of action, e.g., petitions, counterclaims, cross
                   actions, third-party actions, interventions and all answers to such
                   pleadings;

          iii.     The docket sheet;

          iv.      Index of matters being filed; and

           v.      A list of all counsel of record, including addresses, telephone numbers
                   and parties presented.

                                   C.      REMOVAL PROCEDURE

         3.        Except as otherwise expressly provided by Act of Congress, any civil

action brought in a State Court of which the district courts of the United States have

original jurisdiction may be removed to the district court of the United States for the

district and division embracing the place where the action is pending. 28 U.S.C. § 1441.

The Brownsville Division of the Southern District Court of Texas is the United States

district and division embracing Cameron County, Texas, the county in which the State

Court Action is pending.




CARRIZALES / DEFENDANT LOWE’S HOME CENTERS, LLC
NOTICE OF REMOVAL
DOC# 7751878 (10091.00203)                                                             2|P A G E
        Case 1:21-cv-00132 Document 1 Filed on 08/26/21 in TXSD Page 3 of 7




         4.        Lowe’s was served with a copy of Plaintiff's Original Petition, ("Petition")

on July 29, 2021, through its registered agent. Therefore, this Notice of Removal is filed

within the time limits specified in 28 U.S.C. § 1446(b).

         5.        Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings and orders in the State Court Action as of the date of this pleading are

attached hereto as Exhibit "A" and incorporated herein for all purposes.

         6.        Lowe’s will promptly give all parties written notice of the filing of this

Notice of Removal and will promptly file a copy of this Notice of Removal with the

Clerk of the 107th Judicial District Court, Cameron County Texas, where the action is

currently pending.

                                       D.         VENUE IS PROPER

         7.        The United States District Court for the Southern District of Texas is the

proper venue for removal of the state court action pursuant to 28 U.S.C. § 1441(a)

because the 107th Judicial District Court of Cameron County Texas, is located within

the jurisdiction of the United States District Court for the Southern District of Texas,

Brownsville Division.

                   E.        COMPLETE DIVERSITY OF CITIZENSHIP EXISTS

         8.        This is a civil action that falls under the Court's original jurisdiction

pursuant to 28 U.S.C. § 1332 and is one that may be removed to this Court based on

diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.

CARRIZALES / DEFENDANT LOWE’S HOME CENTERS, LLC
NOTICE OF REMOVAL
DOC# 7751878 (10091.00203)                                                           3|P A G E
          Case 1:21-cv-00132 Document 1 Filed on 08/26/21 in TXSD Page 4 of 7




           9.       As admitted in his Petition, Plaintiff is an individual who resides in

Cameron County, Texas." 1

           10.      Defendant Lowe’s Home Centers, LLC is a foreign Limited Liability

Company organized and existing under the laws of the State of North Carolina. The

Limited Liability Company is comprised of six managing members, Akinjide Falaki

who is domiciled in and a resident of the State of North Carolina; David R. Green, who

is domiciled in and a resident of the State of North Carolina; Beth R. MacDonald who is

domiciled in and a resident of the State of North Carolina, Tiffany L. Mason, who is

domiciled in and is a resident of the State of North Carolina; Brandon J. Sink, who is

domiciled in and a resident of the State of North Carolina, and Gary White, who is

domiciled in and a resident of the State of North Carolina. Additionally, Lowe’s Home

Centers, LLC’s principal office is located at 1605 Curtis Bridge Road in Wilkesboro,

North Carolina 28687. Pursuant to 28 U.S.C. § 1332(c)(1), Lowe’s Home Centers, LLC is

not a citizen of the State of Texas.

           11.      Thus, because the Plaintiff is a resident of the State of Texas and

Defendant Lowe’s Home Centers, LLC is not, complete diversity of citizenship exists

pursuant to 28 U.S.C. § 1332.




1   Pl. Original Petition at ¶ 2.1.

CARRIZALES / DEFENDANT LOWE’S HOME CENTERS, LLC
NOTICE OF REMOVAL
DOC# 7751878 (10091.00203)                                                       4|P A G E
          Case 1:21-cv-00132 Document 1 Filed on 08/26/21 in TXSD Page 5 of 7




        F.         THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

             12.    Plaintiff alleges in his Original Petition that he seeks damages in monetary

relief over $200,000 but less than $1,000,000. 2 Plaintiff also seeks to recover damages

against Lowe’s for: (a) past and future medical expenses; (b) past and future physical

pain and suffering; (c) past and future physical impairment; and (d) past and future

mental anguish. 3

             13.    Therefore, based on all of the aforementioned facts, the State Court Action

may be removed to this Court by Lowe’s in accordance with the provisions of 28 U.S.C.

§ 1441(a) because: (i) this action is a civil action pending within the jurisdiction of the

United States District Court for the Southern District of Texas; (ii) this action is between

citizens of different states; and (iii) the amount in controversy exceeds $75,000, exclusive

of interest and costs.

                                  G.       FILING OF REMOVAL PAPERS

             14.    Pursuant to 28 U.S.C. § 1446(d), LOWE’S is providing written notice of the

filing of this Notice of Removal to all counsel of record and is filing a copy of this Notice

with the Clerk of the 107th Judicial District Court of Cameron County Texas, in which

this action was originally commenced.




2   See Plaintiff’s Original Petition at ¶ 7.1.
3   Id at ¶¶ 6.1.1 – 6.1.5.

CARRIZALES / DEFENDANT LOWE’S HOME CENTERS, LLC
NOTICE OF REMOVAL
DOC# 7751878 (10091.00203)                                                            5|P A G E
        Case 1:21-cv-00132 Document 1 Filed on 08/26/21 in TXSD Page 6 of 7




                                          H.      CONCLUSION

         15.       Defendant, Lowe’s Home Centers, LLC, hereby removes the above-

captioned action from the 107th Judicial District Court of Cameron County Texas, and

requests that further proceedings be conducted in the United States District Court for

the Southern District of Texas, Brownsville Division, as provided by law.

                                                  Respectfully submitted,

                                                  MAYER LLP

                                                  4400 Post Oak Parkway, Suite 1980
                                                  Houston, Texas 77027
                                                  713.487.2000 / Fax 713.487.2019

                                                  By:     Raul I. Saenz
                                                        Kevin P. Riley
                                                        Attorney-in-Charge
                                                        State Bar No. 16929100
                                                        Southern Bar No. 13766
                                                        E-Mail: kriley@mayerllp.com
                                                        Raul I. Saenz
                                                        State Bar No. 24093092
                                                        Southern Bar No. 2924208
                                                        E-Mail: rsaenz@mayerllp.com

                                                        ATTORNEYS FOR DEFENDANT
                                                        LOWE’S HOME CENTERS, LLC




CARRIZALES / DEFENDANT LOWE’S HOME CENTERS, LLC
NOTICE OF REMOVAL
DOC# 7751878 (10091.00203)                                                            6|P A G E
        Case 1:21-cv-00132 Document 1 Filed on 08/26/21 in TXSD Page 7 of 7




                                     CERTIFICATE OF SERVICE

       This is to certify that on the 26th day of August 2021, a true and correct copy of
the foregoing has been forwarded to all counsel of record as follows:

            Javier Villareal                      ☒E-MAIL/E-SERVICE
   LAW OFFICES OF JAVIER VILLAREAL                ☐HAND DELIVERY
    2401 Wildflower Drive, Suite A                ☐FACSIMILE
       Browsville, Texas 78520                    ☐OVERNIGHT MAIL
          jv@jvlawfirm.com                        ☐REGULAR, FIRST CLASS MAIL
       ATTORNEY FOR PLAINTIFF                     ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED

                                                   Raul I. Saenz
                                                  Raul I. Saenz




CARRIZALES / DEFENDANT LOWE’S HOME CENTERS, LLC
NOTICE OF REMOVAL
DOC# 7751878 (10091.00203)                                                         7|P A G E
